fe Case 1:17-cr-00630-ER Document 81 Filed 05/28/19 Page 1 of 4

ae USDC SDNY OR GINAL

 

 

 

 

 

 

 

 

 

 

WY a
UNITED STATES DISTRICT COURT let LUMEN]
SOUTHERN DISTRICT OF NEW YORK F ‘CTRONICALLY FILED
-- es - e ee ee eee ee LDOGE:
ny \TE FILED: MAY Zo 2019
UNITED STATES OF AMERICA Oe SS
SUPERSEDING
-~V. - INFORMATION
KONSTANTIN IGNATOV, S7 17 Cr. 630 (ER)
Defendant.
le |
COUNT ONE

(Conspiracy to Commit Wire Fraud)

The United States Attorney charges:

1. From in or about 2014 through in or about March 2019,
in the Southern District of New York and elsewhere, KONSTANTIN
IGNATOV, the defendant, and others known and unknown, willfully
and knowingly did combine, conspire, confederate, and agree
together and with each other to violate Title 18, United States
Code, Section 1343.

2. It was a part and an object of the conspiracy that
KONSTANTIN IGNATOV, the defendant, and others known and unknown,
willfully and knowingly, having devised and intending to devise
a scheme and artifice to defraud and for obtaining money and
property by means of false and fraudulent pretenses,
representations, and promises, would and did transmit and cause
to be transmitted by means of wire, radio, and television

communication in interstate and foreign commerce, writings,
Case 1:17-cr-00630-ER Document 81 Filed 05/28/19 Page 2 of 4

signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, to wit, IGNATOV and others
made and caused to be made false statements and
misrepresentations soliciting individuals throughout the world,
including in the Southern District of New York, to invest in
“OneCoin,” a purported cryptocurrency, and instructed
individuals to transmit investment funds to OneCoin depository
accounts in order to purchase OneCoin packages, thereby causing
individuals to send interstate and international wires
representing their OneCoin investments.

(Title 18, United States Code, Section 1349.)

FORFEITURE ALLEGATION

 

3. As a result of committing the offense alleged in Count
One of this Information, KONSTANTIN IGNATOV, the defendant,
shall forfeit to the United States pursuant to Title 18, United
States Code, Section 981(a)(1)(C), and Title 28, United States
Code, Section 246l(c), any and all property, real and personal,
that constitutes or is derived from proceeds traceable to the
commission of said offense, including but not limited to a sum
of money in United States currency representing the amount of

proceeds traceable to the commission of said offense.
9

Case 1:17-cr-00630-ER Document 81 Filed 05/28/19 Page 3 of 4

Substitute Asset Provision

 

4. If any of the above-described forfeitable property, as
a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third party;

c. has been placed beyond the jurisdiction of the
court ;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), and Title 28, United States
Code, Section 2461(c), to seek forfeiture of any other property
of the defendant up to the value of the above forfeitable
property.

(Title 18, United States Code, Section 981;

Title 21, United States Code, Sections 853; and
Title 28, United States Code, Section 2461.)

udiroy 3, Bu

GEOFFREY 9. BERMAN-> ~~
United States Attorney
Southern District of New York
Case 1:17-cr-00630-ER Document 81 Filed 05/28/19 Page 4 of 4

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- Vv. -
KONSTANTIN IGNATOV,

Defendant.

 

SUPERSEDING INFORMATION
S7 17 Cr. 630 (ER)

(18 U.S.C. § 1349)

GEOFFREY S. BERMAN
United States Attorney.

 

 

18h per 16vapy pur v-ferry TERIVEY ephne)
Rk Dimek$E,
ber, Lave IND TW YO pre nil bay
eos PTL SFP Fon ¢ 6/3 Werne J, LANL
T/ée RR” S/rs /16 ~ B/E

OeFs. DEeraAA™,

Cosi Ams

“
Ve
